Citation Nr: 9922066	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  95-32 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
degenerative nucleus pulposus, L5-S1.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1992 and September 1993 
rating decisions of the Los Angeles, California, Department 
of Veterans Affairs (VA) Regional Office (RO) which increased 
the evaluation for degenerative nucleus pulposus, L5-S1, to 
20 percent and denied service connection for depression on a 
secondary basis, respectively.  Following additional 
development, the RO, in April 1996, increased the rating for 
degenerative nucleus pulposus, L5-S1, to 40 percent.  In 
December 1997 the Board remanded the matters for further 
development.  The veteran subsequently moved and the 
Baltimore, Maryland RO is now the originating agency.

In April 1999 the Baltimore, MD RO granted service connection 
for major depression secondary to service-connected 
degenerative nucleus pulposus, L5-S1 and that matter is no 
longer subject to appellate review.


REMAND

In reviewing the record, the Board observes that the veteran 
was initially represented in this appeal by the California 
Department of Veterans Affairs as indicated by the August 
1993 Statement of Accredited Representative in Appealed Case 
(VA Form 21-22) and the Board's notation of such status in 
its December 1997 remand.  Following the Board remand, the 
veteran relocated to Baltimore, Maryland, however, the claims 
file does not currently contain either a completed VA Form 
21-22 designating a different representative or an express 
written statement from the veteran which revoking the 
California Department of Veterans Affairs' power to act on 
her behalf. A copy of the most recent supplemental statement 
of the case issued to the veteran was not provided to the 
California Department of Veterans Affairs and the veteran's 
claim file was apparently not forwarded to the California 
Department of Veterans Affairs prior to its return to the 
Board after the previous Board remand.

Appellate review must await clarification of representation.  
The Board's Rules of Practice, 38 C.F.R. Part 20, state that 
an appellant has a right to representation ". . . in all 
stages of an appeal. . . ."  38 C.F.R. § 20.600 (1998).  
Further, these rules provide that an appellant may revoke a 
power of attorney at any time prior to the issuance of a 
final decision on her appeal by the Board.  38 C.F.R. §§ 
20.607, 20.1304(a) (1998).  The appellant's claims folder 
reflects an August 1993 designation of the California 
Department of Veterans Affairs as her representative. Such 
designation was never formally rescinded.  The RO did not 
sent a copy of the April 1999 supplemental statement of the 
case to the California Department of Veterans Affairs.  On 
remand, the RO should clarify the status of her 
representative.  Should the appellant desire continued 
representation by the California Department of Veteran's 
Affairs, the RO should ensure that her representative is 
allowed to review the record on appeal and present written 
argument on her behalf.  See M21-1, Part IV, Subchapter VIII,  
8.30-33 (Aug. 1996).

The Board notes also that additional development is required 
for adequate determination of the issue remaining on appeal.  
Although the case has been previously remanded to the RO, the 
Court has held that where remand orders are not complied with 
the Board errs in failing to insure compliance.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the 
report of VA orthopedic examination dated in January 1999 
indicates that x-rays were ordered and that the results of 
all diagnostic studies were to be used in determination of 
the diagnosis, however neither the x-ray reports, nor a 
subsequent diagnosis are of record.
Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, this case is REMANDED for the following action:

1. The RO should contact the veteran and 
clarify whether she still wants to be 
represented by the state organization.  
If so, the RO should take the appropriate 
steps to note that fact in the record and 
then, following the additional 
development ordered in this remand, 
forward the veteran's claims file to the 
accredited representative for review 
prior to returning it to the Board.

2. The RO should obtain a copy of the x-ray 
report referred to by the January 1999 VA 
orthopedic examiner.  The orthopedic 
examiner should be asked to review the x-
ray report and provide than addendum to 
the January 1999 VA physical examination 
report.

3. After the above-mentioned development has 
been accomplished, the RO is to review 
the recently submitted evidence and 
adjudicate the veteran's claims on the 
basis of all relevant evidence of record, 
and in accordance with all applicable 
laws, regulations and case law.

4. If the benefits sought remain denied, the 
veteran and her representative, if the 
veteran chooses to be represented, should 
be provided with an appropriate 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the claims file is be 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to ensure that all due process 
requirements are met. The Board intimates no opinion as to 
the ultimate outcome warranted, either favorable or 
unfavorable. The veteran and her representative, if any, are 
free to submit additional evidence while the matter is on 
remand; however, no action need be taken until so advised by 
the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


